Citation Nr: 1206785	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-40 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for service-connected claustrophobia.

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to February 1972 and October 1973 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2011 by the undersigned Acting Veterans Law Judge.  A transcript is associated with the claims file.  Additional evidence was received in the form of VA treatment records.  The Veteran waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).  Thus, the Board will consider such evidence in the adjudication of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to an initial rating higher than 30 percent for service-connected claustrophobia.

A remand is necessary to afford the Veteran a VA examination in order to determine the current level of severity of his disability.  During the August 2011 hearing, the Veteran testified that his claustrophobia has increased in severity since his last VA examination.  The Board notes that the Veteran's most recent VA examination was conducted in May 2007, more than four years ago.  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined and there is an indication that it has worsened, a new VA psychiatric examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an appeal for a higher initial rating claim when such claim is raised by the record.  The Veteran claims that he cannot work due to his claustrophobia.  He states that he last worked as a carpenter in 1986.  The Board finds that the record reasonably raises a claim for a TDIU rating.  On remand, the AOJ will have the opportunity to include the issue in a new notice letter, ask the prospective VA psychiatric examiner to address the matter, and adjudicate the issue in the first instance.  Although a notice letter is not required for an appeal of the initial rating for claustrophobia, the AOJ should include in the notice letter the information and evidence necessary to substantiate the claim for a higher initial rating.

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Dallas, Texas.  Updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following actions:

1.  Send a new notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate the claim for a higher initial rating, including the claim for TDIU.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's more recent treatment records (since August 2011) from the Dallas VAMC and associate the records with the claims folder.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The examiner should review the claims file.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to claustrophobia.  The report of examination should contain a detailed account of all manifestations of the disability found to be present.  A multi-axial assessment should be provided, and a thorough discussion of Axis V, with an explanation of the numeric code assigned, should be included.  The report of examination must include the complete rationale for all opinions expressed.

The report should include a discussion of the effects of claustrophobia on the Veteran's ability to obtain and maintain substantially gainful employment, given his education and work history.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal, including the issue of entitlement to TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

